Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 12-23, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clarke et al. (US 20200072177)
With respect to claim 1 Clarke teaches a device the device comprising: an auxiliary battery (158) for being mounted (paragraph 108) to the vehicle to be maintained (held within) therewith during driving of the vehicle, the auxiliary battery being positioned and maintained in electrical communication (see Fig .1) with the vehicle battery during driving of the vehicle, wherein the auxiliary battery is positioned within the vehicle (fixed see for example under hood paragraph 108) and maintained within the vehicle, wherein the auxiliary battery provides for supplying additional electrical power for starting (paragraph 0054, 63) the engine when the vehicle battery is depleted (unable to start engine) or for recharging (paragraph 105) the vehicle battery, wherein the vehicle battery provides for replenishing (paragraph 0101, 0160) the auxiliary battery with electrical power during driving (paragraph 0101) of the vehicle.

With respect to claim 12 and 23 Clarke teaches a heating element (paragraph 0068, 97) in communication with the auxiliary battery for heating thereof, a heating element controller (see processor) in communication with the heating element for control thereof and an ambient temperature sensor (temperature of environment paragraph 0086) for detecting the ambient temperature and being in communication with the heating element controller, the heating element controller providing for modulating the heating element to selectively provide heat (prohibit charging if outside of operating range or provide heat if cold weather) to the auxiliary battery based on the detected ambient temperature.  
With respect to claim 13 Clarke teaches a processor (128) and an associated memory (120-122) of processor executable code (code executed by the processor) that when executed provides the controller to perform computer implementable steps, the controller being in communication with the auxiliary battery; and a user interface in communication with the controller.
With respect to claim 14 Clarke teaches the controller is in operative communication with the auxiliary battery, the user interface (on mobile device or 114) providing a user to selectively (via 138/144) modulate electrical power supply from the auxiliary battery via commands (from 172 see Fig. 1d) transmitted to the controller.
With respect to claim 15 Clarke teaches wherein the controller performs the computer implementable steps of: identifying a real-time amount (paragraph 0085) of electrical power stored in the auxiliary battery; and communicating the real-time amount of electrical power stored to a user via the user interface.

With respect to claim 17 Clarke teaches the controller performs the computer implementable steps of: identifying a condition status of the auxiliary battery; and communicating the condition status of the auxiliary battery to the user via the user interface (paragraph 0075-78, 0085).
With respect to claim 18 Clarke teaches the controller is positioned in and configured for operative communication (paragraph 059, 0101) with the vehicle battery.
With respect to claim 19 Clarke teaches controller performs the computer implementable steps of: identifying the amount of electrical power stored in the vehicle battery (see measure the voltage and current, and power capacity paragraph 0059, 0079) ; communicating the real-time amount of electrical power stored to a user via the user interface (114 or display of mobile device).
With respect to claim 20 Clarke teaches a vehicle battery sensor (voltage and current sensors paragraph 0126) in communication with the vehicle battery and the controller for detecting the real-time amount of electrical power stored (paragraph 0079) in the vehicle battery and for transmitting the detected amount to the controller.
With respect to claim 21 Clarke teaches the controller performs the computer implementable steps of: identifying a condition status (paragraph 0073, 75, 78-79) of the vehicle battery; and communicating the condition status of the vehicle battery to the user via the user interface.


With respect to claim 26 Clarke teaches comprising an additional condition (see 140, 142 or humidity sensor) detecting instrument for detecting a pre-determined condition, the additional condition detecting instrument being in operational communication with the controller for providing thereto the detected condition.
	With respect to claim Clarke teaches 28 the additional condition detecting instrument is selected from the group consisting of a motion detector, a GPS (GPS see 140), an ambient sound detector, a data input (142) for a vehicle integrated computer, a moisture sensor (see humidity sensor) and any combination thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke.
With respect to claims 24-25 Clarke teaches the communicating information to user via a smartphone and measuring the ambient temperature and communicating the temperature (172 Fig. 1d). Clarke however does not teach the display communicates the ambient temperature to the user via the user interface. It is well known to use a GUI or smartphone display to communicate the desired information such as ambient temperature. It would have been obvious to one having ordinary skill in art 
With respect to claim 27 Clarke teaches the controller communicates the detected condition of the battery however does not teach communicating the additional condition to the user via the user interface. It is well known to use a GUI or smartphone display to communicate the desired information such as GPS or moisture data. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Clarke to try to display GPS or moisture data for the benefit of insuring proper charging conditions are present.
Claims 1, 3-4, 12-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumbaugh et al. (US 20180301919)
With respect to claim 1 Rumbaugh teaches a device the device comprising: an auxiliary battery (506) for being mounted (paragraph 126) to the vehicle to be maintained therewith during driving of the vehicle, the auxiliary battery being positioned and maintained in electrical communication (see Fig .4) with the vehicle battery during driving of the vehicle, wherein the auxiliary battery is positioned within the vehicle (mounted to started battery) and maintained within the vehicle, wherein the auxiliary battery provides for supplying additional electrical power for starting (paragraph 34, 35, 65) the engine when the vehicle battery is depleted (unable to start engine), wherein the vehicle battery provides for replenishing (paragraph 0034) the auxiliary battery with electrical power during engine running (paragraph 0101) of the vehicle. Rumbaugh teaches the use of a charging element and providing charging current from an alternator, Rumbaugh does not describe whether the vehicle is being driven. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rumbaugh to charge using the alternator while being driven for the benefit of reduced idle operation.
With respect to claim 3-4 Rumbaugh teaches a cable (paragraph 34) in electrical communication with the auxiliary battery for being positioned and maintained in electrical communication with the 
With respect to claim 12 and 23 Rumbaugh teaches a heating element (530) in communication with the auxiliary battery for heating thereof, a heating element controller (see 504) in communication with the heating element for control thereof and an ambient temperature sensor (paragraph 054, 61) for detecting the ambient temperature and being in communication with the heating element controller, the heating element controller providing for modulating the heating element to selectively provide heat (paragraph 0078, 0089) to the auxiliary battery based on the detected ambient temperature.  
With respect to claim 13 Rumbaugh teaches a processor (paragraph 0026) and an associated memory (paragraph 26, 52) of processor executable code (code executed by the processor) that when executed provides the controller to perform computer implementable steps, the controller being in communication with the auxiliary battery; and a user interface in communication with the controller.
With respect to claim 14 Rumbaugh teaches the controller is in operative communication with the auxiliary battery, the user interface (paragraph 0123-0124, 058) providing a user to selectively (paragraph 0020) modulate electrical power supply from the auxiliary battery via commands (remote commands) transmitted to the controller.
With respect to claims 15, 17-19 Rumbaugh teaches wherein the controller performs the computer implementable steps of: identifying a real-time amount (paragraph 0081) of electrical power stored in the auxiliary battery; and communicating (output of display) the real-time amount of electrical power stored to a user via the user interface.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836